internal_revenue_service number release date index number --------------------------------- ---------------------------- ------------------------------ ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-161375-04 date date - - - - - - ------------------------------------------------------------------------------------ ---------------------- -------------------- -------------------- --------------------------- ------------------- ----------------------------------------------------------------------------------------- re -------------------------------- legend grantor spouse child child child trust a ----------------------------------------------------------------------------------------------------------- -------------------------------------------------- trust b trustee state x date date citation citation citation citation dear ----------------- --------------------------------------------------------------------- --------------------------- ------------------- ----------------------- ------------------- ---------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------------------------------- ----------------------------------------------------------------- - - - - - - - - - plr-161375-04 this is in reference to your letter dated date and subsequent correspondence requesting rulings regarding the effect of the judicial construction of the trust instrument for federal estate and gift_tax purposes the facts submitted are as follows background sec_3 of trust a provides that whenever a gift is made to the trust during on date grantor created trust a and trust b both trust a and trust b are governed by the law of state x trust a is an irrevocable_trust that is primarily for the benefit of grantor’s spouse spouse and three of grantor’s children child child and child trustee an unrelated corporation that is in the business of administering trusts is the trustee of trust a among the assets of trust a are life_insurance policies on grantor’s life trust a is the owner of the insurance policies and grantor is prohibited from exercising withdrawal rights in any capacity including but not limited to a fiduciary capacity trust b is a revocable_trust grantor is the primary beneficiary and trustee of trust b grantor’s life spouse and children shall have the right to withdraw from the trust in the year of the gift an amount_of_the_gift up to the maximum federal gift_tax_exclusion under sec_2503 of the internal_revenue_code the withdrawal amount shall be cumulative but may not be exercised after the death of the person holding such right and on january of each year the total amount which may be withdrawn by each holder of the withdrawal right shall be reduced by and lapse to the extent of the greater of dollar_figure or five percent of the assets of trust a on that date the trustee within a reasonable period of time after receipt of a gift will give written notice of the gift to each person who has a withdrawal right the insured of any policy is specifically prohibited from exercising a withdrawal right in any capacity sec_4 of trust a provides that during grantor’s lifetime the trustee in its discretion may distribute the net_income and principal to spouse and child child and child children that is appropriate for their health education including higher education and support in reasonable comfort any income not distributed would be accumulated and added to principal sec_5 and b of trust a provide that upon the death of grantor specific pecuniary amounts will be distributed to specified beneficiaries and the remainder will be distributed as provided under sec_5 sec_5 provides that if spouse survives grantor trustee may distribute as much of the net_income and principal to or for the benefit of spouse and the children as trustee considers appropriate for their health education including higher education and support in reasonable comfort trustee is directed to give spouse primary consideration in distributions of income and plr-161375-04 principal the distributions may be in equal or unequal amounts and any income not distributed will be added to principal paragraph c of trust a provides that after spouse’s death but not later than the first day on which federal estate_tax can no longer be assessed with respect to spouse’s estate the division date trustee shall distribute the trust assets then held and any assets received by trustee by reason of spouse’s death to the then trustee under trust b dated the date of this agreement or under any revocable_trust agreement subsequently executed by grantor as a successor to or replacement of this agreement the trust agreement to be added to and administered under the terms of the family_trust created thereunder if as of the division date no family_trust will be established under the terms of the trust agreement trustee shall administer the trust assets as directed in section sec_5 of trust a provides that if spouse does not survive grantor trustee shall not later than the first day on which federal estate_tax can no longer be assessed with respect to grantor’s estate dispose_of the trust assets then held and any assets received by trustee by reason of grantor’s death as directed in paragraph c above section of trust a provides that the trustee will divide the trust assets into equal shares one share for each of the children living on the division date and one share for each of the children not living on the division date who has a descendant then living the share for any deceased child who has living descendants will be distributed to those living descendants per stirpes or if none the share will be added to the shares for the living children or the shares of any children who are not then living but have descendants living if child is then living the trustee will distribute child 1’s share to a separate trust established by spouse on date for the benefit of child if child or child is then living their shares will be held in separate trusts for their benefit the income of which will be distributed to them quarterly with the trustee having the discretion to distribute principal for the beneficiary’s health education including higher education and support in reasonable comfort the principal will be distributed to each beneficiary upon that beneficiary reaching age majority of income beneficiaries not under a legal disability and adult persons responsible for any income beneficiaries under a legal disability may appoint any bank or trust company having trust powers to serve as trustee section d provides that grantor may remove the trustee and appoint another bank or trust company which is authorized to conduct a_trust business to serve as trustee section c provides that if a trustee resigns or ceases to serve as trustee a article iii of trust b provides that upon grantor’s death if spouse survives under the terms of trust b the trustee will dispose_of the assets as grantor plr-161375-04 directs during grantor’s life the income will be distributed to grantor and if grantor is incapacitated the trustee will spend the income and principal liberally for the welfare and comfort of grantor and spouse grantor may terminate amend modify or supplement the terms of trust b at any time grantor the trustee will divide the assets into two trusts a marital trust and a family_trust upon spouse’s subsequent death any remaining assets in the marital trust will pass to the family_trust if grantor survives spouse and is survived by any descendants the assets of trust b will be administered under the terms of the family_trust upon grantor’s death under the terms of trust b while spouse is living the income of the family_trust will be distributed to spouse and the trustee may distribute the principal to or for the benefit of the children and their descendants for their health education including higher learning and support in reasonable comfort spouse also has a power to appoint the assets of trust b to any one or more of the children or their descendants and their spouses upon the death of the survivor of grantor or spouse the assets of trust b will be divided into equal shares one share for each of the children living on the division date and one share for each of the children not living on the division date who has a descendant then living the share for any deceased child who has living descendants will be distributed to those living descendants per stirpes or if none the share will be added to the shares for the living children or the shares of any children who are not then living but have descendants living if child is then living the trustee will distribute child 1’s share to the separate trust established by spouse for the benefit of child if child or child is then living their shares will be held in separate trusts for their benefit the income of which will be distributed to them quarterly with the trustee having the discretion to distribute principal for the beneficiary’s health education including higher education and support in reasonable comfort the principal will be distributed to each beneficiary upon that beneficiary reaching age or the division date if the beneficiary has attained age upon subsequent review of the trust provisions grantor spouse and their attorneys discovered that an error occurred in the drafting of the dispositive provisions of trust a you represent that sec_5 and d of trust a mistakenly provided for distribution of the trust assets upon the death of the survivor of spouse and grantor to trust b the revocable_trust rather than distribution under section of trust a to either the family_trust or to both the family_trust and the marital trust you represent that this error was a scrivener’s error in drafting the instrument and did not reflect the intentions of the grantor as drafted upon grantor’s death sec_5 and d would result in the assets of trust a the irrevocable_trust passing to trust b the revocable_trust and thus being includible in grantor’s gross_estate for estate_tax purposes plr-161375-04 grantor petitioned the appropriate local court to reform trust a on date the court found that the scrivener had made a mistake in drafting trust a that did not reflect the intentions of grantor to relinquish all beneficial control of the assets of trust a and issued an order reforming trust a the order reformed sec_5 paragraphs c and d of trust a effective as of date to read as follows after spouse ’s death the trustee shall administer the trust assets as c directed in section d assets then held and any assets received by trustee by reason of grantor’s death as directed in section if spouse does not survive grantor trustee shall administer the trust rulings requested you have requested the following rulings as a result of the judicial reformation of trust a the assets of trust a will not be includible in grantor’s gross_estate for estate_tax purposes under sec_2035 sec_2036 sec_2038 sec_2041 or sec_2042 of the internal_revenue_code the reformation of trust a does not result in grantor being deemed to have made a gift of an interest in trust a for gift_tax purposes the reformation of trust a does not constitute a release of a general power of law and analysis sec_2001 provides that a tax is imposed on the transfer of the taxable appointment by grantor for gift_tax purposes under sec_2514 issue estate of every decedent who is a citizen or resident_of_the_united_states decedent shall be determined by including to the extent provided for in sec_2031 through the value at the time of his death of all property real or personal tangible or intangible wherever situated all property to the extent of the interest therein of the decedent at the time of his death sec_2031 provides generally that the value of the gross_estate of the sec_2033 provides that the value of the gross_estate shall include the value of plr-161375-04 sec_2036 provides generally that the value of the gross_estate shall sec_20_2036-1 of the estate_tax regulations provides that the phrase sec_2035 and provide that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent s death and the value of such property or any interest therein would have been included in the decedent s gross_estate under or if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom right to designate the person or persons who shall possess or enjoy the transferred property or the income therefrom includes a reserved power to designate the person or persons to receive the income from the transferred property during the decedent's life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death with respect to such a power it is immaterial i whether the power was exercisable alone or only in conjunction with another person or persons whether or not having an adverse_interest ii in what capacity the power was exercisable by the decedent or by another person or persons in conjunction with the decedent and iii whether the exercise of the power was subject_to a contingency beyond the decedent's control which did not occur before his death eg the death of another person during the decedent's lifetime the phrase however does not include a power over the transferred property itself which does not affect the enjoyment of the income received or earned during the decedent's life nor does the phrase apply to a power held solely by a person other than the decedent but for example if the decedent reserved the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee the decedent is considered as having the powers of the trustee income or other enjoyment of the transferred property is considered as having been retained by or reserved to the decedent to the extent that the use possession right to sec_20_2036-1 provides that the term use possession right to the sec_2041 provides that the value of the gross_estate includes the value plr-161375-04 the income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished such power within the three-year period ending on the date of the decedent's death of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power sec_2041 provides that for purposes of sec_2041 the term general under ' the value of the gross_estate includes the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at his death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person sec_20_2042-1 provides that the term aincidents of ownership is not limited in its meaning to ownership of the policy in the technical legal sense generally the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or plr-161375-04 cancel the policy to assign the policy to revoke the assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy sec_20_2042-1 provides that a decedent is considered to have an in 387_us_456 the court considered incident_of_ownership in an insurance_policy on his life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership in the policy or its proceeds or the time or manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court terms of the trust that the settlor and the trustee intended the settlor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon george gleason bogert george taylor bogert the law of trusts and trustees sec_991 rev 2d ed generally if due to a mistake in drafting the instrument does not contain the under state x law a court of equity has jurisdiction to reform and correct a deed executed through a mutual mistake of fact to conform to the actual agreement of the parties to the deed when such mistake results from the mistake of the scrivener in the preparation of the deed citation to justify the reformation of an instrument for mistake it is necessary first that the mistake should be one of fact not of law second that the mistake should be proved by clear_and_convincing evidence third that the mistake should be mutual and common to both parties of the instrument citation though parol evidence is admissible to establish mutual mistake of fact of the parties to a plain and unambiguous deed or other written instrument the proof required to justify a court of equity to reform and correct such instrument to conform to the true intention of the parties must be strong clear unequivocal preponderating and convincing citation see also citation citation citation in this case the documentation submitted by grantor strongly indicates that grantor intended to relinquish all control_over the assets held in trust a and that the provisions in trust a sec_5 and d that pass the trust a assets to plr-161375-04 grantor’s revocable_trust upon the death of the survivor of grantor and spouse were the result of scrivener error since such provisions serve to put the assets back under grantor’s control in reforming trust a the court also found that grantor intended to relinquish all control_over the assets of trust a and that the error by the scrivener resulted in trust a not reflecting the intentions of grantor at the time trust a was executed consequently we conclude that the court order on date that reformed trust a based on scrivener s error is consistent with applicable state x law that would be applied by the highest court of that state grantor has not retained any interest in the property in trust a for purposes of ' the reformation of trust a consistent with the terms of the court order will not be considered a release transfer or relinquishment of any retained_interest or power that would subject the trust a assets to inclusion in grantor s gross_estate for purposes of ' grantor has not retained for his life the right either alone or in conjunction with any person to designate who will possess or enjoy the property or income from the reformed trust within the meaning of ' grantor has not retained any power either alone or in conjunction with another person to alter amend revoke or terminate the reformed trust within the meaning of ' further grantor does not possess a general_power_of_appointment as defined under ' with respect to trust a_trust a not grantor is the owner of the life_insurance policies for purposes of ' additionally grantor has represented that he possesses no incidents_of_ownership in the policies under ' accordingly if trust a is reformed pursuant to the terms of the court order we conclude that the value of the property in trust a as reformed will not be includible in grantor s gross_estate under ' sec_2033 sec_2035 sec_2036 sec_2038 sec_2041 or sec_2042 issue sec_2 property by gift during the year by an individual or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust sec_2512 provides that where property is transferred for less than an sec_2501 imposes a gift_tax for each calendar_year on the transfer of plr-161375-04 for gift_tax purposes sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power for gift_tax purposes sec_2514 provides that the term ageneral power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the person possessing the power is considered a release of the power under the terms of trust a as executed on date grantor did not have a power to appoint any assets of trust a in favor of himself his estate or the creditors of either the reformation of trust a as described will not constitute the exercise or release of a general_power_of_appointment by grantor within the meaning of ' b further the reformation of trust a as described will not be treated as a deemed transfer of an interest in trust a by grantor for gift_tax purposes under ' a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours lorraine e gardner senior counsel branch office of passthroughs and special industries enclosure copy for sec_6110 purposes cc
